DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.

 Response to Arguments
Applicant's arguments filed on 3/16/2021 have been fully considered, and is moot with respect to the Advisory Action (pp. 10-11) because Gerard is not used in the current rejection, and is not persuasive with respect to the rejection of claim 1 under 35 U.S.C. 103 (pp. 12).
	Applicant states that neither Barreto nor Smith teaches "comparing a current state and the target state and planning synchronization actions to return the directory to the target state prior to the past synchronization event without executing every intervening synchronization events that occurred after the past synchronization event." Examiner respectfully disagrees.
Barreto retrieves the list of change log entries representing changes made to the files/folders between (i.e., comparing) the user-provided point-in-time (i.e., target state) and 
Barreto does not disclose the rollback of synchronization events; however, a synchronization event of a folder is just an aggregate list of changes to content items in the folder (Smith: [0077]-[0079]). The rollback of a synchronization event is simply the rollback of all changes in the event (i.e., plans synchronization actions), which returns files/folders to the state before (i.e., without) the event.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Barreto with Smith. One having ordinary skill in the art would have found motivation to take advantage of Barreto’s file restore service in Smith’s content synchronization system to enable the rollback of the list of changes of one or more synchronization events to a point-in-time in history without relying on expensive file backups [0006].
In summary, Barreto combined with Smith teaches the amended claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. US patent application 2019/0095455 [herein “Barreto”], and further in view of Smith et al. US patent application 2013/0138608 [herein “Smith”].
Claim 1 recites “A method of restoring a directory to a state prior to a past synchronization event, the method comprising: causing, by a content management system, to present a history of synchronization events for the directory associated with a user account of the content management system, the directory being synchronized between a client device associated with the user account and the content management system, the history of synchronization events for the directory lists changes for content items in the directory and its subdirectories;”
Barreto teaches a file hosting service (i.e., content management system) that supports restoring a file, folder, or entire file system (i.e., directory) of a user (i.e., user account) to a state at a point-in-time (i.e., state) [0041]. Restore manager retrieves entries from the change log (i.e., history) representing the changes made to files/folders (i.e., content items) in user's file system after the point-in-time [0043].
Barreto does not disclose the limitation on synchronization events; however, Smith teaches a system to synchronize folders (i.e., directory) offline between a host server (i.e., content management system) and a client device (Smith: [0022]). A synchronization event of a folder (Smith: [0077]) identifies all content items contained in the folder (Smith: [0078]), and all changes to the contained content items since the Smith: [0079]). The synchronization event is the aggregate list of all identified changes.
Claim 1 further recites “receiving, from the client device, a request in a user interface to return the directory to a target state prior to the past synchronization event of the history of synchronization events; and”. According to the instant specification [0097], a target state prior to the past synchronization event can be defined by the event, as a representation of state of the directory prior to the event, or by a point in time prior to the event.
In Barreto, user initiates a restore request by selecting a particular point-in-time (i.e., target state) through a user interface via client application on user device (fig. 1, [0040]).
Claim 1 further recites “returning, by the content management system, the directory to the target state prior to the past synchronization event by comparing a current state and the target state and planning synchronization actions to return the directory to the target state prior to the past synchronization event without executing every intervening synchronization events that occurred after the past synchronization event, wherein the comparing results in a list of synchronization events for the returning the directory to the target state.”
Barreto retrieves the list of change log entries representing changes made to the files/folders between (i.e., comparing) the user-provided point-in-time (i.e., target state) and the current time (i.e., current state) [0043]. Restore manager automatically rolls back the retrieved change log entries in reverse order to reverse the changes 
Barreto does not disclose the rollback of synchronization events; however, a synchronization event of a folder is just an aggregate list of changes to content items in the folder (Smith: [0077]-[0079]). The rollback of a synchronization event is simply the rollback of all changes in the event (i.e., plans synchronization actions), which returns files/folders to the state before (i.e., without) the event.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Barreto with Smith. One having ordinary skill in the art would have found motivation to take advantage of Barreto’s file restore service in Smith’s content synchronization system to enable the rollback of the list of changes of one or more synchronization events to a point-in-time in history without relying on expensive file backups [0006].
Claim 13 and 20 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method of claim 1 wherein the history of synchronization events for the directory includes an aggregated synchronization event that is a grouping of synchronization events.” In Barreto, restore can be performed for a group of files with particular parameters specifying, for example, changed within a predetermined time period or through a particular device [0041].
Claim 14 is analogous to claim 2, and is similarly rejected.

Claim 3 recites “The method of claim 2 comprising: receiving, by the content management system, a selection of the aggregated synchronization event; and presenting, by the content management system, details that pertain to the aggregated synchronization event, wherein the details include a criterion upon which the grouping of synchronization events was aggregated or the details include a listing of the synchronization events in the grouping.”
In Barreto, a restore request in user interface can also specify one or more restore parameters (i.e., criterion). Restore can be performed for a group of files in user's file system with the restore parameters specifying, for example, changes within a predetermined time period or through a particular device [0041]. User interface shows (i.e., presents) list of changes (i.e., synchronization events) made in user's file system since the point-in-time, with further details on individual changes (fig. 6, [0040]).
Claim 15 is analogous to claim 3, and is similarly rejected.

Claim 5 recites “The method of claim 1 further comprising: prior to returning the directory to the past synchronization event, presenting a preview of the directory reflecting the state the directory will be in after returning the directory to the past synchronization event.”
Prior to a restore operation, Barreto’s user interface shows (i.e., presents) list of changes made in user's file system since point-in-time, with further details on individual changes (fig. 6, [0040]). Thus user's file system without these changes represents (i.e., previews) the state of user's file system at the point-in-time, or equivalently after the restore operation.
Claim 17 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The method of claim 1 further comprising: after returning the directory to the past synchronization event, presenting a confirmation option requesting the user account of the user account to confirm a result of the returning the directory to the past synchronization event.”
Barreto shows a user interface from which user initiates a restore operation (fig. 6). Barreto teaches claim 1, but does not disclose this claim; however, Smith’s synchronization request manager receiving a notification may prompt the user for confirmation (Smith: [0075]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Barreto with Smith. One having ordinary skill in the art would have found motivation to combine the user interfaces of Barreto and Smith such that user has opportunity to confirm the requested restore operation, to avoid possible user error.
Claim 18 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The method of claim 1 wherein the returning the directory to the past synchronization event comprises: reading a list of synchronization events from a server file journal that have occurred in the directory subsequent to the selected past synchronization event; determining an end state of directory after it has been returned to the past synchronization event;”
Barreto’s restore manager retrieves (i.e., reads) entries (i.e., synchronization events) from the change log (i.e., file journal) representing the changes made to user's file system since the point-in-time; and determines what changes must be reversed or rolled back to restore user's file system to the specified point-in-time (i.e., end state) [0043].
Claim 7 further recites “planning synchronization actions necessary to return the directory to the past synchronization event; executing the synchronization actions necessary to return the directory to the past synchronization event; and recording the executed synchronization actions in the server file journal.”
Barreto’s restore manager determines (i.e., plans) what changes must be reversed or rolled back, and processes (i.e., executes) the entries in reverse order (i.e., synchronization actions) to reverse or roll back the changes represented by the relevant entries [0044], thus returning user's file system to the state at the point-in-time. All changes made are automatically logged (i.e., recorded) in the change log.
Claim 19 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The method of claim 7 further comprising: after executing the synchronization actions necessary to return the directory to the past synchronization event at the content management system, synchronizing the directory on the content management system with the client device.”
After a restore operation in Barreto, the restored file system (i.e., directory) may be synchronized with a local file system on a user device [0048]. Barreto teaches claim 7, but does not disclose the limitation on directory synchronization; however, Smith teaches a system to synchronize folders (i.e., directory) offline between a host server (i.e., content management system) and a client device (Smith: [0022]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Barreto with Smith. One having ordinary skill in the art would have found motivation to integrate Barreto’s file restore service with Smith’s content synchronization system to enable the rollback of synchronization events to any point-in-time in history in both the content server and the client devices being synchronized with the content server.

Claim 9 recites “The method of claim 1 further comprising: receiving commands effective to navigate the user account to the directory within the user account prior to the presenting the history of synchronization events for the directory.”
Barreto’s file hosting service supports restoring a file, folder, or entire file system (i.e., directory) of a user (i.e., user account) to a point-in-time [0041]. A user can navigate to a directory in user interface to view deleted items [0033]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the same user interface to navigate to the directory to be restored, prior to presenting the change log history for the directory in Fig. 6.

Claim 10 recites “The method of claim 1 further comprising: during the returning of the directory to the past synchronization event, presenting a progress indicator.” Barreto’s restore manager provides a status (i.e., indicator) on user interface that informs user of the restoration progress [0048].

Claim 11 recites “The method of claim 1 further comprising: prior to the returning of the directory to the past synchronization event, determining that the user account has at least edit access to the directory.”
Barreto teaches claim 1, but does not disclose this claim; however, Smith’s synchronization request manager checks with the permission manager to ensure that user has adequate privileges (i.e., at least edit access) to synchronize the selected folder (Smith: [0057]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Barreto with Smith. One having ordinary skill in the art would have found motivation to integrate Barreto’s file restore service with Smith’s content synchronization system to enable the rollback of synchronization events to any point-in-time in history, while ensuring that only users with sufficient privileges can do so.

Claim 12 recites “The method of claim 1 further comprising: presenting, by the content management system, a tip card along with the history of synchronization events for the directory, the tip card providing a notification that the directory can be rolled back to a state that existed for the directory before any of the synchronization events in the history of synchronization events took place.”
Barreto displays an example list of entries from change log (i.e., history of synchronization events), together with a tip card (fig. 6, lines 2-4), notifying user the possibility of restoring user's file system to "Go back in time to before that catastrophic deletion or event…" took place.

Claim 21 recites “The method of claim 1, wherein the returning the directory comprising: determining the target state by reading from a history of synchronization events, the history of synchronization events including locations of data making up content items at the target state and paths of the content items; and”.
7Barreto retrieves (i.e., reads) the list of change log entries (i.e., history of synchronization events) representing changes made to the files/folders between the user-provided point-in-time (i.e., target state) and the current time (i.e., current state) [0043]. The change log captures all changes made to files/folders, including both content and structural changes, together with metadata associated with changes, such as item identifier, change date and time, change type, parent identifier (i.e., location), item path, etc. [0034].
Claim 21 further recites “reconstructing a directory structure of the target state based on the history of synchronization events.”
Barreto and Smith teach claim 1, where the restore manager automatically rolls back the retrieved change log entries in reverse order to reverse the changes represented by the relevant entries [0044]. Once the changes are undone, user's file system, including the file/folder (i.e., directory) structure, is returned to the state before those changes. Smith’s synchronization event of a folder is just an aggregate list of changes to content items in the folder (Smith: [0077]-[0079]). The rollback of a synchronization event is simply the rollback of all changes in the event.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Barreto with Smith. One having ordinary skill in the art would have found motivation to take advantage of Barreto’s file restore service in Smith’s content synchronization system to enable the rollback of the list of changes of one or more synchronization events to a point-in-time in history to restore (i.e., reconstruct) a directory structure.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto as applied to claims 1 and 13 respectively, in view of Smith, and further in view of Charles et al. US patent application 2013/0054969 [herein “Charles”].
Claim 4 recites “The method of claim 1 further comprising: prior to returning the directory to the past synchronization event, elevating access privileges for a user account having multiple privilege levels to a higher privileged level.”
Barreto and Smith teach claim 1, where Smith teaches synchronization events, while Barreto combined with Smith teaches the rollback (i.e., return) of synchronization events. They do not disclose the limitation on elevating access privileges; however, Charles teaches a method to secure access privileges of a virtual mobile management client. The client consists of various system tools, some of which require root privilege to access certain system APIs. The method provides an embedded client stub that elevates the access privilege of such tools to root level during tool execution to perform remote virtual mobile management (Charles: [0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Barreto and Smith with Charles. One having ordinary skill in the art would have found motivation to incorporate the embedded client stub of Charles in Smith’s permission manager such that user’s access privileges are elevated temporarily to sufficient levels to perform Barreto’s restore operation, where Smith’s past synchronization events are rolled back to a point-in-time in history, without compromising access control for other users or other operations.
Claim 16 is analogous to claim 4, and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Hars et al. US patent application 2007/0028063 is considered pertinent to the newly added claim 21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163